Citation Nr: 1610217	
Decision Date: 03/15/16    Archive Date: 03/22/16

DOCKET NO.  10-18 568	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for Hepatitis C.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

L.M. Yasui, Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from March 1969 to April 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  This appeal was processed using both the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS).  Accordingly, any future review of this case should take into consideration the existence of this electronic record.  The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).


REMAND

In the April 2010 Substantive Appeal, via VA Form 9, the Veteran requested a Board hearing by live videoconference (Videoconference Board hearing).  A March 2013 letter notified the Veteran of a Board hearing scheduled for May 2013.  In a March 2013 correspondence, the Veteran indicated that he is unable to attend the scheduled Board hearing because he is incarcerated.  

VA has procedures to accommodate incarcerated claimants who request a hearing.  See, e.g., Veterans Benefits Administration Adjudication Procedures Manual M21-1MR (M21-1MR), pt. 1, ch. 4, sec 1(i) (2014) (noting that the person requesting a hearing is expected to appear in person but "a[n] exception may be made for extenuating circumstances that prevent [a claimant] from attending, such as incarceration or a serious medical condition.").  Moreover, 38 C.F.R. § 20.700 provides for electronic hearing where "suitable facilities and equipment are available," and that "any such hearing will be in lieu of a hearing held by personally appearing before...the Board."  38 C.F.R. § 200.700(e) (2015).  Therefore, while VA does not have authority under 38 U.S.C.A. § 5711 (2014) to require a correctional institution to release a veteran so that VA can provide the necessary hearing at the closest RO, the RO should inquire as to whether the correctional institution has the facilities or equipment to support an electronic video conference hearing.  See also Bolton v. Brown, 8 Vet. App. 185, 191 (1995) (noting that the duty to assist incarcerated veterans requires VA to tailor its assistance to meet the peculiar circumstances of confinement, since such individuals are entitled to the same care and consideration given their fellow veterans).

In light of the Veteran's incarceration, and good cause for not attending the hearing having been shown, the RO should reschedule the Veteran's hearing at the RO or in accordance with the M21-1 MR.

Accordingly, the case is REMANDED for the following actions:

1. Contact the correctional facility where the Veteran is incarcerated and inquire as to the feasibility (i.e., equipment, etc.) of scheduling the Veteran for a Board hearing at the facility via video conference, or at the RO (either in person or via video conference).

If accommodations are feasible, the RO should make arrangements to schedule the Veteran (or alternatively his representative on his behalf), for the appropriate hearing before a Veterans Law Judge at the correctional facility in accordance with applicable procedures and available accommodations at the facility.  See, e.g., Veterans Benefits Administration Adjudication Procedures Manual M21-1 MR (M21-1MR), pt. 1, ch. 4, sec. 1(i) (2011).  The Veteran and his representative should be notified of the time and place to report for the hearing.

2. If the Veteran's incarceration will prevent his appearance for a hearing, the RO should explore all reasonable avenues for accommodating the hearing request, bearing in mind that he is represented in his appeal.  See 38 C.F.R. § 20.700(b), (c) (if good cause is shown, representatives alone may personally present argument to the Board at a hearing, or may present such argument in the form of an audio cassette).  Thus, if it is not feasible for the Veteran to attend a hearing, inquire as to whether the Veteran's representative would like the opportunity to attend the hearing and present evidence or call witnesses on the Veteran's behalf.

3. If the scheduling of a VA hearing is not feasible in this case, written documentation to that effect should be included in the claims file.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




